DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 10/29/2021.  Claims  remain pending in the application. Claims 1 and 11 are independent.

Drawings
Applicant's amendment to the specification corrects previous objections; therefore, the previous objections are withdrawn.

Specification
Applicant's amendment to the specification corrects previous objection; therefore, the previous objection is withdrawn.

Claim Objections
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ciorba et al. (US 9,219,830 B1, filed on 04/03/2015), hereinafter Ciorba in view of Santini ("Assigning Rated Items to Locations in Non-List Display Layout", IEEE Transactions on Visualization and Computer Graphics, published on 09/12/2018), hereinafter Santini.

Independent Claims 1 and 11
Ciorba discloses a method for generating dynamic User Interface (UI) layout for an electronic device (Ciorba, 1A102/1A104/1A106/1A108 in FIG. 1A; Col. 13, lines 15-17: a user device may be a smartphone 1A102, laptop 1A104, desktop PC 1A106, or tablet 1A108) (Ciorba, Col. 1, lines 35-37; Col. 9, lines 49-58; Col. 42, lines 14-20: automatic customization of content in creating a media-based project by automatically inserts content into an automatically selected design for the user, which greatly helps in auto-flow/auto-fill algorithms and in design updates; Col. 8, line 19 – Col. 19, line 15: "canvas" is a virtual page of a project as displayed on a GUI; "layout" specifies a number of photo and/or text slots and their positions on a canvas; "design" is a particular style on top of a layout; "photo slot"/"text slot" or "caption slot" is a slot or location on a page of a canvas in which a target image or photo/text or caption can be placed/inserted; i.e., dynamically generate a page layout in a canvas based on contents), the method comprising: 
identifying, by a layout generation system, one or more operations related to at least one UI element based on a current state of a display screen of the electronic device (Ciorba, FIG. 1C-1J; FIGS. 10-11; Col. 15, line 14 – Col. 16, line 30; Col. 14, lines 8-12 and 21-28: selecting original images at a user device; creating/building a design of a photobook using the selected photos in the workspace by performing an image analysis including layout and photo book design formation techniques; converting an image into many different sizes so that each size may be called by the user-device depending on different sizes and different resolutions of image files as needed by a canvas in a project; an arrangement of the images is auto-populated and shown after an image analysis; 1R204/1R-206 in FIG. 1R-2; FIG. 1R-9; Col. 17, lines 39-46: a user of the mobile device selects photos at a display or screen of the mobile device; once the photos are selected, creates a page preview of the selected photos, wherein the page preview displays all pages and spreads of the photo book, in which the pages or spreads comprise selected photos, along with a theme and a design) (Ciorba, 306-318 in FIG. 3; 406-418 in FIG. 4; Col. 30, lines 3-38; Col. 30, output an default/automated design including a layout that is the basis for the design; perform automatic content grouping of the selected images and automatically insert content into the design of a photo project; automatically populate the preview of the design) (Ciorba, Col. 46, lines 40-42: an auto-flow algorithm is triggered when a user insert content into design pages).
calculating, by the layout generation system, a saliency score for each of a plurality of  layouts displayed on the display screen, and an aesthetic score for each of the plurality of  layouts displayed on the display screen (Ciorba; FIGS. 6A-B; Col. 32, lines 29-48: each design 656 specifies a style and formatting of content in a layout 654 from which it depends, while each layout 654 specifies a location of photo slots and/or text slots without reference to styling; the design 656 gives rise to a canvas 658 through an addition of content by a user, automatically by the server, or both) (Ciorba, 408-418 in FIG. 4; Col. 30, line 56 – Col. 31, line 16:  an automatic image information, derived from the image analysis, includes areas of saliency, face detection, computer vision analysis, photo similarities, photo information, text metrics, and photo captions; a default/automated design generated is based on automatic content grouping and automatic content insertion, wherein automatic content grouping is performed by utilizing timestamps, image similarities, image sequences, photo importance, and aesthetics, and automatically inserts content into the design of the photo project by using image ranking, buffer calculation, areas of interest in an image, scores for insertion, best design determination, dynamic text insertion, and photo position in a photo slot) (Ciorba, Col. 42, line 31 – Col. 43, line 10: by using saliency detection, the areas of the image/photo that are of interest are obtained; a saliency box is calculated by generating a saliency map, and searching an area that has a highest interest score; i.e., saliency/interest score for each box area of the image/photo to be placed on a layout/design/canvas is calculated to generate a saliency map and determine a saliency box with highest saliency/interest score) (Ciorba, Col. 43, line 41 – Col. 44, line 54; Col. 8, lines 61-63: group photos to place related photos together in a layout/design by image similarities; important photos are selected by its own group; photo grouping is designed to create a pleasant-looking spread (i.e., a canvas that extends to two opposite pages of an album or book); allows most attractive photos to be as a single spread in a group) (Ciorba, Col. 44, line 44 – Col. 47, line 24; Col. 9, line 66 – Col. 10, line16; Col. 47, line 64- Col. 48, line 7: a design/layout contains multiple photo slots, each photo slot may be modeled as a rectangle or square; a "focal box" is an area within a photo slot that is the area on the layout/design where the photo can clearly/easily be seen/recognized; determine how to place/position photos in a design so that a placement of the photos are in correct spots and are panned/zoomed to optimal locations according to (1) image/photo importance and quality scores; (2) grouping according to aesthetic rules (i.e., aesthetic score for placing photos together); (3) size of a relevant photo box that is available in a layout or design (i.e., size matching/fitting scores for pleasant-looking); (3) scores for matching a saliency box of the image/photo or an important image/photo to a focal box/a photo slot; (4) scores for fitting text into text slots without overlapping a saliency box of an image/photo; for each design to match a set of photos, photo permutation is a factorial of a photo set size or a number of photo slots; for each permutation of photos, combine individual matching scores together to get a score related to permutation; i.e., saliency score and aesthetic score must be evaluated at each photo slots and text slots in a layout/design for each permutation); 
identifying, by the layout generation system, a plurality of candidate layouts based on the calculated saliency score and the calculated aesthetic score (Ciorba, Col. 46, lines 39-47; Col. 47, line 64- Col. 48, line 7: finds best possible designs from the design set that can fit with contents (photos and text) by using important regions of the photos ("saliency") and using proper dimensions (i.e., for aesthetic/pleasant-looking) of the photos; FIG. 7; Col. 35, lines 34-44 and 62-64: assets may include categories of stickers, shapes, backgrounds, layouts, and frames; the asset recommendation system integrated with the GUI for recommending creative assets by ranking creative assets and serve relevant assets according to ranking order; each creative asset considered has a score card that may reflect a final score or value based on one or more conditions or "weightings"; these creative assets are also listed in hierarchical order in the asset selection interface, typically the sidebar area of the editing GUI (e.g., "L" tab in FIG. 7 for Layout1); Col. 38, lines 36-38: candidate layouts then may be prioritized further to narrow the field down to a few layouts that would best serve the customer; Col. 46, lines 26-38: perform a depth first search with limited branching to traverse possible matching patterns; then the depth search algorithm decides a best score selection and thus generate a best fitting for this design set, and this score can also be used to compare matching fit with other design sets; i.e., a plurality of possible designs/layouts with matching photo slots/text slots must be obtained first according to saliency and aesthetic rules before narrowing down to the best layout/design);
identifying, by the layout generation system, an optimal   layout from the plurality of candidate  layout displayed on the display screen based on a user interaction score for the display screen (Ciorba, 418-422 in FIG. 4; Col. 31, lines 16-34; Col. 43, lines 12-40: the user customizes the design by adding user interactions or user inputs; user interactions or user inputs comprise area of interest selection, photo importance determination, and so on; by observing and monitoring the user interactions at the GUI of the user device, the system is able to collect observed image information, which the system can use to improve on the automatic image information obtained by the system from image analysis; after the customization by the user, a final recommended design based on the automatic image information and the observed image information is generated by the system, and can be previewed by the user; Col. 31, lines 56-61: user interactions/manual interactions/manually observed information/user inputs/tweaks/user's behavioral observation comprise one or more of areas of interest in a photo, photo importance, panning, zooming, switching photos, etc.; by using user interactions along with the automatic image information (e.g., image importance/saliency or quality scores) derived though image analysis, a default/automated preview of the design is generated; i.e., the final recommended design is determined from possible matching designs according to user interactions; Col. 38, line 30 – Col. 39, line 7: the system may determine, for example, which existing template would be best for the user by looking at statistics formed from sales data and numerical analysis, e.g., data about history of all purchased books having layouts with candidate layouts then may be prioritized further to narrow the field down to a few layouts that would best serve the customer; prioritized assets/layouts/photos may be presented to a user in a sidebar of the graphics user interface; the navigation behaviors, usage patterns, and content contributions of all or individual ones of users operating through the at least one GUI or visiting the service domain are recorded and monitored; according to analysis of statistical data recorded by activity monitor, a user may see the recommended assets and a preview of what the layout will look like using the highest prioritized assets like background, photos, stickers, frames for photo slots, text box styles, and other items; machine learning routine aids layout fabrication by providing intelligence relative to how best to position those assets such as photos and how best to compliment those assets with other assets like stickers; e.g., an optimization is mining metadata from prioritized assets like photos to create relevant/match captions/layouts for those photos;  i.e., an optimization of prioritized assets is obtained by learning from user interactions); and 
generating, by the layout generation system, the dynamic UI layout by performing the one or more operations related to the at least one UI element in the optimal  layout (Ciorba, 318 in FIG. 3; 422 in FIG. 4; 526 in FIG. 5; FIGS. 1F-J, 1R-3, 1R-8, 1R-9, 1R-10, and 10-11; Col. 31, lines 27-30; Col. 32, lines 23-25 after the customization by the user, a final recommended design based on the automatic image information and the observed image information is generated by the system, and can be previewed by the user; after performing manual tweaks at steps 520 and 524, the user previews a final recommended design of the photo project).
a layout generation system comprising: a processor (Ciorba, 1U1902 in FIG. 1U; Col. 20, line 19-26: processor); and a memory (Ciorba, 1U1904 in FIG. 1U; Col. 20, line 19-26: memory) communicatively coupled to the processor and storing instructions (Ciorba, 1U1914/1916 in FIG. 1U; Col. 20, line 19-26: operating system/application software) executable by the processor, wherein the processor is configured to perform the method described above (Ciorba, Col. 12, line13-18: a non-transitory, computer-readable storage medium storing executable instructions, which when executed by a processor, causes the processor to perform the steps described above).
Ciorba fails to explicitly disclose wherein calculating score(s) for each of a plurality of grids/regions on the display screen instead of each "layout" displayed on the screen (i.e., the only differences between Ciorba and the present invention is "layout" displayed on the display screen vs "grids/region" on the display screen).
Santini teaches a system and a method relating to designing of interfaces (Santini, 3rd paragraphs in Section 1), wherein calculating score(s) for each of a plurality of grids/regions on the display screen (Santini, 3rd-4th paragraphs in Section 1; 1st paragraph in Section 2: assume a given layout scheme and focus on the problem of assigning items to positions; the techniques and the criteria for designing a layout are manifold: some of them technical, other aesthetic; when the designer has decided a layout, the problem is to design an algorithm to display a set of results in such a way that the most relevant data are displayed in the most prominent positions; a display layout is modeled as a set/collection of slots characterized by their prominence, a measure of how much they attract the attention of an observer; each slot being capable most prominent slots in a layout are those on which a person fixates first; FIGS. 3, 5, and 10-11; 1st paragraph in Section 3.1: measure the time that it takes for a user to find the target item; the shorter times corresponding to more prominent slots; FIGS. 3 and 5 display normalized time measurement (i.e., prominence/saliency score) for each slots on the display screen; FIGS. 10-11 display final ranking for each slot on the screen based on scores calculated by different algorithms).
Ciorba  and Santini are analogous art because they are from the same field of endeavor, a system and a method relating to designing of interfaces.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Santini to Ciorba, wherein calculating score(s) for each of a plurality of grids/regions on the display screen.  Motivation for doing so would provide a user interface that better serve the need of the user (Santini, 1st paragraph in Section 1).

Claims 2 and 12
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the one or more operations comprise displaying the at least one UI element and re-arrangement of the at least one UI element on the display screen (Ciorba, Col. 46, lines 40-42: an auto-flow algorithm is triggered when a user insert content into design pages; FIG. 1R-9; Col. 19, lines 38-40: the photos can be rearranged by using the soft "Rearrange Photos" button 1R-910; FIG. 1C-F; a user-device may select original images by clicking a button 1C302, labeled create a design of a photo book using the selected photos in the workspace; all pages of the photobook are displayed in the workspace; an arrangement of the images is auto-populated and shown in a page 1F604).

Claims 3 and 13
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein upon identifying the one or more operations, the display screen is divided into the plurality of grids based on parameters associated with the at least one UI element (Ciorba, FIGS. 6A-B; Col. 47, lines 61-63; Col. 32, lines 29-48: the user wants to create a canvas; the user has a set of photos and a theme as input parameters; the system automatically select a design for the canvas, wherein each design 656 specifies a style and formatting of content in a layout 654 from which it depends, while each layout 654 specifies a location of photo slots and/or text slots without reference to styling; the design 656 gives rise to a canvas 658 through an addition of content by a user, automatically by the server, or both; i.e., upon a user request for creating a canvas for selected photos and theme, the canvas displayed on the display screen is divided into a plurality of photo slots and/or text slots)

Claims 4 and 14
Ciorba in view of Santini discloses all the elements as stated in Claims 3 and 13 respectively and further disclose wherein the parameters associated with the at least one UI element comprise size, transparency, and interactability with users (Ciorba, FIG. converting an image into many different sizes so that each size may be called by the user-device depending on different sizes and different resolutions of image files as needed by a canvas in a project; an arrangement of the images is auto-populated and shown after an image analysis) (Ciorba, Col. 47, lines 7-24: positioning photos in photo slots with focal boxes; i.e.,  when an element is overlapping a photo slot, the photo may be repositioned in a photo slot so that the point of focus stays away from the overlapping elements and thus keeps an adequate margin from these items so that he photo can be seen clearly; i.e., transparency) (Santini, 1st paragraph in Section 1: element size and spatial position affect the order in which viewers attend to the data, giving more prominence to some data and less to others; 1st paragraph in Section 3.1: measure the time that it takes for a user to find the target item; the shorter times corresponding to more prominent slots; i.e., more easily access slots for a user).

Claims 5 and 16
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the identifying the optimal region from the plurality of candidate regions comprises: calculating a composition score based on the saliency score for each of the plurality of grids on the display screen, the aesthetic score for each of the plurality of grids on the display screen, and the user interaction score for the display screen; and identifying the optimal region based on the composition score (Ciorba, Col. 44, line 44 – Col. 47, line 24: combine all relevant scores to generate a final photo quality score; for each design to match a set of photos, photo permutation is a factorial of a photo set size or a number of photo slots; performs a depth first search with limited branching to traverse possible matching patterns; for each permutation of photos, combine individual matching scores (including saliency/importance and aesthetic/quality scores) together to get a score related to permutation; the depth search algorithm decides a best score selection and thus generate a best fitting for this design set, and this score can also be used to compare a matching fit with other design sets) (Ciorba, 508-FIG. 526; Col. 31, line 43 – Col. 32, line 25: determine a final recommended design project/layout based on the combination of scores related to the areas of saliency (in list 512), photo importance, aesthetics (in list 516), user interaction (in 518), image ranking/quality, area of interest (in list 522)).

Claims 7 and 17
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the saliency score corresponds to prominent features in the display screen, the aesthetic score corresponds to a region with ideal placement possibilities and the user interaction score corresponds to a region comprising locations with pre-determined accessibility threshold (Ciorba, Col. 9, lines 16-20: "aesthetics" is a visual appearance of a design, designating the look and feel of the design; "saliency" refers to a most relevant and/or most important part of an image as determined by image analysis or user action analysis; Col. 44, lines 42-54:important  highlighting purposes; grouping photos to create a pleasant-looking spread; allows most attractive photos to be as a single spread in a group) (Ciorba, Col. 47, lines 7-24: positioning photos in photo slots with focal boxes; i.e.,  when an element is overlapping a photo slot, the photo may be repositioned in a photo slot so that the point of focus stays away from the overlapping elements and thus keeps an adequate margin from these items so that he photo can be seen clearly/easily) (Santini, 1st paragraph in Section 1: element size and spatial position affect the order in which viewers attend to the data, giving more prominence to some data and less to others; 3rd paragraph in Section 1: when the designer has decided a layout, the problem is to design an algorithm to display a set of results in such a way that the most relevant data are displayed in the most prominent positions; 1st paragraph in Section 3.1: measure the time that it takes for a user to find the target item; the shorter times corresponding to more prominent slots; i.e., more easily access slots for a user).

Claims 8 and 18
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the user interaction score is determined based on pre-determined user behavior of usage of the electronic device (Ciorba, 810 in FIG. 8; Col. 35, lines 13-44; Col. 38, lines 15-53: assets/layouts may be recommended to user 801 based on what all of the current users or based on what all of the users have determined to be the best or most used or most popular assets/layouts; recommendations may be made to users according to analyzed usage counts, friend navigation behaviors, usage patterns, and content contributions of all or individual ones of users operating through the at least one GUI or visiting the service domain; gather the prioritized digital assets for presentation according to analysis of statistical data recorded by activity monitor 809).  

Claims 9 and 19
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose receiving at least one of an input from the electronic device and a user input to trigger re-arrangement of the at least one UI element in the electronic device (Ciorba, Col. 46, lines 40-42: an auto-flow algorithm is triggered when a user insert content into design pages; FIG. 1R-9; Col. 19, lines 38-40: the photos can be rearranged by using the soft "Rearrange Photos" button 1R-910; FIG. 1C-F; a user-device may select original images by clicking a button 1C302, labeled as "pick photos"; the user can click a button 1D408 to create a design of a photo book using the selected photos in the workspace; all pages of the photobook are displayed in the workspace; an arrangement of the images is auto-populated and shown in a page 1F604); determining locations of the plurality of candidate regions and of the optimal region (Col. 46, lines 26-38: perform a depth first search with limited branching to traverse possible matching patterns; then the depth search algorithm decides a best score selection and thus generate a best fitting for this design set, and this score can also be used to compare matching fit with other design sets) (Santini, 3rd-4th paragraphs st paragraph in Section 2: when the designer has decided a layout, the problem is to design an algorithm to display a set of results in such a way that the most relevant data are displayed in the most prominent positions; a display layout is modeled as a set/collection of slots characterized by their prominence, a measure of how much they attract the attention of an observer; each slot being capable of displaying one item; the most prominent slots in a layout are those on which a person fixates first; FIGS. 3, 5, and 10-11; 1st paragraph in Section 3.1: measure the time that it takes for a user to find the target item; the shorter times corresponding to more prominent slots; FIGS. 3 and 5 display normalized time measurement (i.e., prominence/saliency score) for each slots on the display screen; FIGS. 10-11 display final ranking for each slot on the screen based on scores calculated by different algorithms); identifying current position of the at least one UI element in relation to the plurality of candidate regions and the optimal region and moving the at least one UI element away from the plurality of candidate regions (Ciorba, Col. 47, lines 7-24: when an element is overlapping a photo slot, the photo may be repositioned in a photo slot so that the point of focus stays away from the overlapping elements and thus keeps an adequate margin from these items; i.e., the photo with the point of focus will be moved away from a previous candidate region).  

Claims 10 and 20
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose identifying the at least one UI element currently being displayed on the electronic device, wherein the at least one UI element and an image content are simultaneously displayed on the electronic device; and displaying the at least one UI element on the identified optimal region (Ciorba, Col. 47, lines 7-24: positioning photos in photo slots with focal boxes; i.e.,  when an element is overlapping a photo slot, the photo may be repositioned in a photo slot so that the point of focus stays away from the overlapping elements and thus keeps an adequate margin from these items so that he photo with the point of focus can be seen clearly/easily; i.e., photo and original overlapping elements are simultaneously displayed and photo with the point of focus will be displayed at the new optimal position) (Santini, 3rd paragraph in Section 1: when the designer has decided a layout, the problem is to design an algorithm to display a set of results in such a way that the most relevant data are displayed in the most prominent positions).

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ciorba in view of Santini  as applied to Claims 1 and 11 respectively above, and further in view of Gupta et al (US 2019/0251707 A1, filed on 02/15/2018), hereinafter Gupta.

Claims 6 and 16
Ciorba in view of Santini discloses all the elements as stated in Claims 1 and 11 respectively and further disclose wherein the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen are calculated based on respective heatmap  (Ciorba, Col. 42, lines 38-45: saliency is a most relevant part a saliency map, and searching an area that has a highest interest score).
	Ciorba in view of Santini fails to explicitly disclose wherein the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen are calculated based on respective heatmap output of pre- trained machine learning models.
	Gupta teaches a system and a method for predicting user interface for user interface design (Gupta, ¶ [0001] and [0008]), wherein the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen are calculated based on respective heatmap output of pre- trained machine learning models (Gupta, ABSTRACT, ¶ [0042], [0056], and [0076]: generate a saliency score for each element in each training content item using a machine-learned neural network; the saliency score is a measure of how much the element stands out relative to its neighbors; the salience score is based on the pixel level heat map; the saliency map may be a heat map, which uses differing colorations representing different ranges of saliency scores).
Ciorba in view of Santini, and Gupta are analogous art because they are from the same field of endeavor, a system and a method for predicting user interface for user interface design.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Gupta to Ciorba in view of Santini, wherein the saliency score for each of the plurality of grids on the display screen and the aesthetic score for each of the plurality of grids on the display screen are calculated based on respective heatmap output of pre- trained machine learning models.  Motivation for doing so would speed up the design process for a user interface, significantly reducing the cost and turnaround time, and produce better quality user interface that maximize the chances of the user interface having the intended effect on the recipient.

Response to Arguments
Applicant’s arguments filed 10/29/2021 with respect to Claims 1, 5, and 11 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
O'Donovan (US 2018/0276182 A1, filed on 07/07/2017) discloses assign scores to the plurality of grid layouts based on aesthetic criteria, and output at least one grid layout of the plurality of.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example US 2014/0096037 A1 to Grosz, published on 04/03/2014, ¶¶ [0129]-[0130].